Hon. E. L. Shelton      Opinion No. O-4781
County Auditor          Re: Commlssione~s~ Court may not ex-
Johnson County          pend county funds from the permanent
Cleburne, Texas         improvement fuud of the county for
                        office rentals and utility bills  for
                        relief agencies and other stated proj-
Dear Sir:               ects.
           Your request for opinion has been received and care-
fully considered by t his department.  We quote from your re-
quest as follows:
           “We have an account which we designate as
     Court House & Jail Repair Fund which is nothing
     more nor less than a permanent Improvement fund.
     As auditor of the county I have strictly   adhered
     to charging nothing to this fund except those
     items which go to keep the Court and Jail in good
     condition  and a sufficient tax has always been
     levied to do this.
           ‘With the losses from the Officers  Salary
     fund which Is a draught on the General Fund
     and with the increased charity demands the Com-
     missioners Court have just continually   kept piling
     items on the General Fund until it is getting in
     bad shape and soon will be beyond any redemption.
           “Recently while meeting with the Court this
     question was raised:    increase the levy on the
     Court House and Jail Repair Fund or Permanent Im-
     provement Fund as you may desire to call It, and
     charge all ren t s which the County is paying for
     all charity projects   to this fund since the County
     has not sufficient   room to house the H.K.A. the
     Food Stamp Office and the Welfare Office and the
     N.Y.A. and all other such charities   which the County
     has undertaken to underwrite.    I hold that these
     items cannot be charged to the Court House & Jail
     Fund or Permanent Improvement Fund as they are for-
     eigh to it, but I meet with opposition    on the ground
     that the Court House should house all these projects
     and since it is not large enough and outside space
HO&     E. L. Shelton,   page 2       (O-4781)


        has to be provided that it     should be determined    as
        part of an improvement.
               “1 have been told that there is no law against
        it.    In this connection I have read somewhere, it
        occurs to me, that the higher courts have held that
        If there is no law authorizing    an action that it is
        unlawful to do It.     Am I right or wrong? If I am
        right is there any law authorlzing       any such expendi-
        tures?    Can such items as designated above along
        with utility   bills  for such charities    be charged to
        the Court House & Jail Fund?”
              Section 1, Article   2372e,   Vernon’s   Annotated Texas
Civil    Statutes,   provldes:
              “The County Commissioners Courts and the City
        Commission of any incorporated      town or city of this
        State are hereby authorized to lease, rent, or pro-
        vide office   space for the purpose of aiding and co-
        operating with the agencies of the State and Federal
        Governments engaged in the administration        of relief
        to the unemployed or needy people of the State of
        Texas, and to pay the regular monthly utility         bills
        for such offices,    such as lights,    gas, and water;
        and when in the opinion of a majority of a Commis-
        sioners Court of a county such office        space is essen-
        tial to the proper administration       of such agencies
        of either the State or Federal Governments, said
        Court is hereby specifically      authorized to pay for
        same and for the regular monthly utility        bills  for
        such offices   put of the County’s General Fund by
        warrants as in the payment of such other obligations
        of the county.“’    (Under scoring ours)
          Opinion No. O-2217 (Conference Opinion No. O-3099)
of this department construes the above quoted statute.  We
quote from said opinion as follows:
             ‘1. . . .
               “You will note that the authority  extended by
        the preceding article    is limited to the provision
        of office   space for the purpose of aiding and coop-
        erating with the agencies of the State and Federal
        Government engaged in the administration     of relief
        of the unemplo ed and needy people of the State of
        Texas.    As to %ederal~ agencies so engaged, your
        fourth question and that part of the second relating
Hon. E. L. Shelton,   page 3     (b-4781)


     to utility  bills is answered in the affirmative.
     A commissioners’ Court could not extend such as-
     sistance to any Federal or State agency not so
     engaged.”
          In our Opinion No. O-3876 we quoted the above por-
tion of Opinion No. O-2217 (Conference Opinion No. O-3099).
In Opinion No. O-3876 we also said:
          11. . . .

           ,lWe do not have sufficient information   rela-
     tive to the Farm Security Administration     and NYA
     home to determine whether or not such Federal
     agencies are engaged in the administration     or re-
     lief of the unemployed and needy people of this
     State, and the answer to these questions will be
     determined by the facts.
            “Our information relative  to the Federal School
     Lunch Project Is meagre.     However, we understand
     that the purpose of the Federal School Lunch Project
     is to provide meals for needy children;    if this be
     true we think the Commissioners1 Court would have au-
     thority to pay office   rent, lights,  gas and water
     bills for such Federal agency.
          “It is our opinion that the Commissioners’ Court
     would have authority to pay office    rent, gas, light
     and water bills  for the Relief  Office.
           “It is our further opinion that the Coamission-
     ersl Court would have authority to pay the expenses
     described for the County Agricultural    Agent’s of-
     fice under authority of Article   164, Vernon’s Anno-
     tated Texas Civil Statutes.    See opinion NO. o-2516
     of this department, a copy of which is enclosed here-
     with for your information,  which opinion also holds
     that the Commissioners 1 Court is not authorized to
     expend county funds for the housing of the Agricul-
     tural Adjustment Administration   of the Federal Gov-
     ernment .
           “We understand that the A gricultural     Adjust-
     ment Administration   of the Federal Government is not
     engaged in the administration    of relief  of, the unem-
     ployed and needy people of this State.      It is there-
     fore our opinion that the Commissioners’ Court would
     have no authority   to expend county funds for office
     rent, lights,   gas and water bills  of the AAA.”
Hon. E. L, Shelton,   page 4      (o-4781)


            Article   2372e, Section 1, V.A.C.S. ) supra, provides
for the payment by the county, of rents and utility       bills  of
Federal and State agencies engaged in the administration        of
relief  of the unemployed and needy people of this state, -out
of the-era1        fund of the county-
              Section 9, Article 8 of our State Constitution  pre-
scribes the maximumrate of taxes for general purposes, for
roads and bridges,      for juries and for permanent improvements,
respectively.       The monies arising from taxes levied and col-
lected for each of the enumerated purposes are constitutional
funds; and the commissioners’ court has no power to transfer
money from one fund to another, and to expend for one purpose
tax money raised ostensibly       for another purpose,
           The immediate purpose, of said constitutional    provi-
sions are to limit the amount of taxes that may be raised for
these general purposes, respectively;     but it is also designed
to inhibit   excessive   expenditures for any such purpose, and
to require that any and all monies raised by taxation for any
purpose shall be applied to that purpose and to no other.
See the following     authorities:
           Carroll vs. Williams. 202 S. W, 5Ob:
           Commissioners; Court’of Henderson County
             vs. Burke, 262 S.W. 94:
           Ault vs. Hill County, 116 S.W. 359;
           Underwood vs. Howard, 1 S.W. (2nd) 730:
           Texas Jurisprudence,‘Vol. 11, pa 609; ’
            The courthouse and jail fund is the permanent improve-
ment fund, or at least,    constitutes a portion thereof, which is
a constitutional   fund,
           We quote from Texas Jurisprudence,     Vo. 11, pp* 564 and
565, as follows:
            l’Commissionerst courts are courts of limited
     jurisdiction,    in that their authority extends only
     to matters pertaining      to the general welfare of
     their respective     counties and that their powers
     are only those expressly      or impliedly conferred
     upon them by law, -- that is, by the Constitution
     and statutes of the State.”
           It is our opinion that you are eminently correct  in
your interpretation  of the powers of the Commissioners’ Court.
As pointed out above in the quotation from Texas Jurisprudence,
the Commissioners’ Court is a court of limited jurisdiction   and
Hon. E. L. Shelton,   page 5      (0.4781)


can only perform acts that are authorized by law.      It is an
erroneous doctrine,   and one opposed by all the Texas deci-
sions on the subject,   to say that a Commissioners    Court can
do anything that the law does not specifically    prohibit  it
from doing.
          We agree with you that the items stated in your let-
ter cannot be paid from the courthouse and jail fund.

           May we also point out as held in Opinions No. O-
2217 (Conference Opinion No. O-3099) and No. O-3876, copies of
which are enclosed for your Information,    that the authority
of the Commlssioners' Court to expend county funds out of the
general fund of the county for office   rest and utility   bills
for State and Federal agencies is limlted to those State and
Federal agencies engaged in the administration    of the relief
of the unemployed and needy people of the State.
                               Very truly    yours
                               ATTORNEY
                                      GENERAL
                                            OF TEXAS
                               By /s/ Wm. J. FannLng
                               Wm. J. Fanning, Assistant
APPROVED  AUG28, 1942
/s/ Gerald C. Mann
ATTORNEY  GENERALOF TEXAS
APPROVED:OPINIONCOMMITTEE
BY:     BWB, CXAIRMAN
WJF:MBR:wb